Citation Nr: 1324750	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder.

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for chronic cerumen impaction.

5.  Entitlement to service connection for recurrent bronchitis.

6.  Entitlement to a initial compensable rating for eczema prior to August 4, 2008.  

7.  Entitlement to a rating in excess of 10 percent for eczema since August 4, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1985 to March 2005, as well as an additional four months of active duty while serving in the Air National Guard of New York from May 1983 to August 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2008, September 2010, and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  

Here, as discussed in further detail below, the Veteran has been diagnosed with anxiety disorder by a VA physician, who also related the anxiety disorder to active service.  Hence, the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include anxiety disorder, has been added as indicated on the first page of this decision.  

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of PTSD is not shown.

2.  A current anxiety disorder is related to service.

3.  A right ear hearing loss disability is not shown.

4.  A chronic disability manifested by cerumen impaction is not shown.  

5.  Prior to August 4, 2008, eczema affected less than five percent of the entire body and less than five percent of exposed areas, and did not require any corticosteroids or other immunosuppressive drugs.  

6.  Since August 4, 2008, eczema affected at least five percent but less than twenty percent of the entire body and at least five percent but less than twenty percent of exposed areas, and did not require corticosteroids or other immunosuppressive drugs for six or more weeks in the last twelve months.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2012).

2.  An acquired psychiatric disorder, diagnosed as an anxiety disorder, was incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

4.  A disability manifested by chronic cerumen impaction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  The criteria for an initial compensable rating for eczema were not met for the period prior to August 4, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2012).

6.  The criteria for a rating in excess of 10 percent for eczema have not been met for the period since August 4, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7806 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Unlike the claim for hearing loss, the remainder of the disorders on appeal are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for PTSD

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2012), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The Veteran contends that he has PTSD as a result of events that occurred during active service.  Specifically, he avers that, in June 1996, he was deployed to Khobar, Saudi Arabia less than 72 hours after the bombing of the Khobar Towers, in which 19 airmen died.  In addition, he testified at the June 2012 Board hearing that on his second day in Saudi Arabia, he was informed that a Saudi national had assaulted a Marine guard at the American embassy.  Further, there were often bomb threats, sometimes in the middle of the night, while he was stationed in Saudi Arabia.

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD that complies with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran was afforded a VA examination with a VA psychologist in December 2011.  The VA examiner reviewed the claims file and conducted an interview and psychological evaluation, and concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the VA examiner assessed anxiety disorder not otherwise specified (NOS) on Axis I of the DSM-IV diagnosis chart, reasoning that his overall symptoms of general subjective anxiety, obsessive thinking, excessive use of marijuana, worrying, and "feeling uncomfortable" most of the time fit better into the criteria for a diagnosis of anxiety disorder than PTSD.  

The VA examiner further noted that the Veteran did not meet Criterion C (the traumatic event is persistently reexperienced) or Criterion F (the Veteran did not meet the full criteria for PTSD) for a diagnosis of PTSD.  

The December 2011 VA examiner's opinion is supported by VA treatment notes which show negative PTSD screenings in May 2008 and October 2009.  

The Board acknowledges the evidence submitted by the Veteran that supports his claim, including a July 2011 report by a private counselor, a Licensed Clinical Social Worker (LCSW).  The counselor, who first met the Veteran in 2006, wrote that he had diagnosed the Veteran with PTSD, adjustment disorder with mixed anxiety and depression, and persistent disorder initiating and maintaining sleep using the DSM-IV criteria.  

The counselor stated that fearful moods following the 1996 Khobar Towers attack and relationships with the survivors of the attack caused the Veteran to dissociate the reality of the present situation to that of being under attack.  The counselor reasoned that, although most PTSD patients report the actual witnessing of or participation in a severely traumatic event in which they were injured or emotionally affected, the DSM-IV criteria for PTSD also recognizes those individuals who have witnessed the aftermath of such an event and are in close contact with individuals who actually experienced the event.  

The counselor cited to the following symptoms which supported his diagnosis of PTSD: witnessing the aftermath of the Khobar Towers attack, relationships with survivors of the Khobar Towers attack, disturbing dreams, mental distress related to memories of his time at Khobar Towers, numbing reactions to similar anxiety-provoking experiences, feeling of detachment from others resulting in avoidance of consequences, and conflict of thoughts and/or absence of appropriate thought process suggesting attention deficit disorder (ADD).    

The Board finds that the December 2011 VA examiner's opinion outweighs the July 2011 counselor's opinion and the February 2005 PTSD Checklist, and has assigned greater probative value to the December 2011 VA examiner's opinion in determining that the weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis.  

First, while not dispositive, the VA examiner, a licensed psychologist, has higher professional credentials than the counselor, a clinical social worker.  More significantly, the VA examiner went through a list of each of the DSM-IV criterion for a PTSD diagnosis, indicating whether or not the Veteran met each criterion, in reaching his conclusion that the overall criteria for a PTSD diagnosis were not met.  The counselor did not provide such an exhaustive reasoning in his report.  Further, the counselor did not mention any of the symptoms listed in Criterion B (which the VA examiner opined were absent) in his list of symptoms supporting his diagnosis of PTSD.  

Also supporting the Veteran's claim is a "PTSD Checklist - Military Version" completed by the Veteran in February 2005, in which he indicated the frequency of various PTSD symptoms, and each answer was assigned a numerical value.  The Veteran scored a 60 on the checklist, where the cut off score for PTSD is noted to be 50.  There is no indication, however, that this checklist prompted a psychiatric diagnosis or treatment in service.  

Indeed, the service treatment records are negative for any psychiatric symptoms, treatment, or diagnoses.  The Veteran denied feeling down, panicky, helpless, or anxious on multiple occasions, including in May 1999, May 2000, October 2001, April 2002, and November 2002.  In addition, in May 2004, a mental status examination conducted by a psychologist indicates no Axis I diagnoses.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  As a result, the claim must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his anxiety and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his anxiety and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a current diagnosis of PTSD, the Board finds that the evidence weighs against the Veteran's claim of service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.

Service Connection for Anxiety Disorder

As noted above, in Clemons, 23 Vet. App. 1, the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the December 2011 VA examiner diagnosed the Veteran with anxiety disorder.  Thus, the Board has considered whether anxiety disorder is related to active service, and, for the reasons discussed below, finds that service connection for anxiety disorder is warranted.   

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting a psychiatric disability during active service, nor were symptoms of a psychiatric disability unremitting during active service.  As noted above, in February 2005, the Veteran completed a "PTSD Checklist - Military Version" in which he indicated the frequency of various PTSD symptoms, and each answer was assigned a numerical value.  He scored a 60 on the checklist, where the cut off score for PTSD is noted to be 50.  There is no indication, however, that this checklist prompted a psychiatric diagnosis or treatment in service.  

Indeed, the Veteran denied feeling down, panicky, helpless, or anxious on multiple occasions, including in May 1999, May 2000, October 2001, April 2002, and November 2002.  In addition, in May 2004, a mental status examination conducted by a psychologist indicates no Axis I diagnoses.   In short, service treatment records do not demonstrate psychiatric complaints, findings, diagnosis, or treatment.  

Next, the Board finds that the lay and medical evidence supports a finding that his symptoms of a psychiatric disability have been unremitting since service separation.  Although post-service VA treatment records are negative for psychiatric treatment or diagnoses, the Veteran testified credibly at the June 2012 Board hearing that he sought psychiatric treatment in 2006 or 2007.  This contention is supported by the July 2011 letter from the Veteran's private counselor, who states that he first saw the Veteran in October 2006, a year-and-a-half after service separation.      

Moreover, the Board finds that the evidence supports a finding that the current anxiety disorder is related to events that occurred during active service.  Specifically, the Veteran was afforded a VA examination in December 2011.  The VA examiner reviewed the claims file and conducted a psychiatric evaluation and interview of the Veteran, noting the Veteran's in-service exposure to combat areas.  The examiner stated that the Veteran presented with symptoms of anxiety that were clearly related to his experiences in the military, and that he experienced subjective anxiety to the extent that it had a negative impact on his overall quality of life.  

The VA examiner cited to symptoms including anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals in support of his opinion, as well as to the 2011 letter from the Veteran's counselor, indicating that the Veteran began seeking psychiatric treatment shortly after discharge from service.  Further, the examiner noted that the Veteran had previously reported childhood trauma, but that he had successfully dealt with that trauma and his current symptoms were not related to the childhood trauma.      

The December 2011 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears that the VA examiner was informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his continuous psychiatric symptoms since active service as well as his complete medical history, relied on accurate facts, and articulated an opinion that is supported by reasoning.  There are no unfavorable nexus opinions of record.  Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's anxiety disorder is directly related to events that occurred during active service.  

Moreover, as noted above, he is competent to state when his psychiatric symptoms began.  He testified at the Board hearing that, although his psychiatric symptoms began during active service, he did not seek treatment because he felt that he had to deal with them on his own, explaining the lack of documentation of any psychiatric complaints or treatment in service and shortly after separation.  

In summary, based on the Veteran's competent and credible statements regarding his exposure to traumatic events during active service, psychiatric symptoms since separation from active service, and the competent and probative medical opinions  relating the currently-diagnosed anxiety disorder to active service (supported by the July 2011 private counselor's opinion), the Board finds that service connection for anxiety disorder is warranted.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is related to acoustic trauma during active service.  Specifically, he avers that he was exposed to the noise of very loud generators and worked on flight lines in his position as a communications and computer systems operator.      

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

The Board finds that the evidence demonstrates that the Veteran was likely exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was communications computer systems operator, and that he received an a Small Arms Expert Marksmanship Ribbon.  Thus, the Board finds his contentions regarding noise exposure to be credible.

However, the weight of the evidence demonstrates that the current level of right ear hearing loss, including that noted in service, does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  

A pre-service audiogram conducted in April 1983 for purposes of enlistment in the National Guard  demonstrated puretone thresholds of 20, 20, 20, 25, and 20 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Board acknowledges that one of the thresholds was above 20 decibels, indicating some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  However, the Veteran did not voice any complaints of hearing loss, nor was hearing loss diagnosed at that examination.  

Service treatment records showed a hearing loss disability in the right ear during an initial audiogram at the time of enlistment in 1985; however, a repeat audiogram was normal.  The first audiogram conducted in June 1985 demonstrated puretone thresholds of 35, 30, 5, 20, and 40 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.   Thus, the initial audiogram meets the requirement of a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, a repeat audiogram was conducted and demonstrated puretone thresholds of 15, 10, 5, 20, and 15 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

Moreover, the Veteran checked "no" next to "hearing loss" on the Report of Medical History completed at the time of enlistment and no hearing loss was diagnosed, presumably based on the results of the second audiogram.  Therefore, the Board finds that the weight of the evidence demonstrates that a right ear hearing loss disability was not present at the time of enlistment.  

Further, although bilateral mild high frequency hearing loss was diagnosed in March 1989, the audiogram conducted at that time showed normal hearing in the right ear, with puretone thresholds of 15, 10, 0, 20, and 5 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

A June 1994 audiogram showed some right ear hearing loss, but still no hearing loss disability.  The audiogram demonstrated puretone thresholds of 20, 15, 5, 25, and 15 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  While the audiogram demonstrated one threshold above 20 decibels, indicating some degree of hearing loss, a hearing loss disability as defined by VA regulations was not shown.  

While it does not appear that an audiogram was conducted at the time of separation from service, in February 2004, approximately one year prior to service separation, the Veteran specifically denied any hearing loss, including difficulty hearing warning bells or sirens, phone conversations, in noisy rooms, and normal speech.  He further indicated that his hearing was not getting worse, and that his hearing did not frequently change.  In sum, service treatment records do not demonstrate hearing loss that meets the definition of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385. 

Post-service treatment records do not show current right ear hearing loss that meets the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  VA treatment records are negative for treatment or diagnosis of a right ear hearing loss disability.  Further, the Veteran was afforded a VA audiological examination in December 2011.  An audiogram demonstrated puretone thresholds of 20, 20, 20, 25, and 30 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

The Board acknowledges that two of the puretone thresholds recorded at the 2011 VA examination for the right ear were above 20 decibels, demonstrating some degree of hearing loss.  However, the audiogram does not demonstrate a right ear hearing loss disability as defined under 38 C.F.R. § 3.385.  

As noted above, despite the evidence showing decreased hearing sensitivity in the right ear, the current level of hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Without a showing of current disability of hearing loss, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

With full recognition of the Veteran's competence to provide his lay description of hearing loss symptoms, the evidentiary record shows that such hearing loss has not risen to the level at which compensation is authorized by the applicable regulations.  As noted above, under such circumstances, there is no basis for a grant of service connection.

The Board notes the Veteran's exposure to acoustic trauma in service and his assertion that the current right ear hearing loss is due to loud noise exposure during his military service; however, because current right ear hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of currently diagnosed right ear hearing loss to the loud noise exposure in service. 

In conclusion, after a careful review of the entire record, because current right ear hearing loss disability under 38 C.F.R. § 3.385 has not been shown, the Board finds that the evidence weighs against the Veteran's claim of service connection for right ear hearing loss disability and it is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Service Connection for Chronic Cerumen Impaction

The Veteran contends that he has chronic cerumen impaction that began during active service.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced multiple episodes of cerumen impaction during active service, but that such episodes were not reflective of a chronic disability.  

Prior to service enlistment, while serving in the National Guard, the Veteran reported pain in his right ear in November 1983.  On examination, both ears were found to be occluded by cerumen.  The treating clinician assessed an upper respiratory infection with probable otitis media and cerumen impaction.  

Cerumen impaction was noted at the June 1985 enlistment examination.  However, the tympanic membranes were normal.  The Veteran was diagnosed with ear infections in August 1985, January 1987, March 1989, and November 1993, but the infections appear to have resolved with treatment, and cerumen impaction was not noted at the time.  

In November 1993, the Veteran reported persistent left ear discomfort after seeking treatment for bilateral otitis media.  Upon examination, it was discovered that the left ear canal was completely occluded with cerumen.  The clinician assessed possible resolving bilateral otitis media with left ear canal cerumen impaction, and performed irrigation of the left ear.  After irrigation, it was noted that the tympanic membrane was intact with slight clear effusion, and the Veteran reported relief of pain. 

In May 1995, the Veteran was diagnosed with possible low grade otitis media with Eustachian tube dysfunction, and, again, no cerumen impaction was noted.  It appears that the ear symptoms resolved, as there are no follow-up treatment notes.    

In May 1998, the Veteran reported bilateral ear pressure, greater in the right ear, following treatment for sinus symptoms.  On examination, the right tympanic membrane could not be visualized due to wax.  After irrigation of the right ear, erythema was observed in both ears.  The clinician assessed bilateral Eustachian tube dysfunction and prescribed medication.  

In November 1999, the Veteran reported left ear pain and pressure, and cerumen was noted in the ear canals upon examination.  The Veteran was diagnosed with allergic rhinitis.  Later that month, he was seen for a wax build-up in the left ear.  On examination, the tympanic membranes were clear with no pain, and the remainder of the examination was noted to be essentially unremarkable.  The clinician assessed mild congestion with normal tympanic membranes, and concluded that no treatment was required.  The fact that a diagnosis with regard to the ear was not rendered is highly probative evidence against the Veteran's claim.

In March 2001, the Veteran was seen for cellulitis around the left ear and was treated with antibiotics.  Later that month, he presented with pain in the right ear for a day-and-a-half.  The treating clinician noted a history of right mastoiditis-like infection (infection of the bone behind the ear) requiring intravenous antibiotics, and that he was finishing up a prescription of Cipro for a mild upper respiratory infection that had manifested with left otalgia.  The clinician assessed Eustachian tube dysfunction with recent plane travel, and prescribed Benadryl and Zyrtec.  No cerumen impaction was noted.      

In February 2004, at a hearing conservation examination, the Veteran checked "no" when asked whether he had trouble with wax in his ears.  Moreover, based on his answers to a number of questions regarding his ears, the clinician noted that a clinical examination of the ears was not required.  

In sum, while the service treatment records show several episodes of cerumen impaction, sometimes associated with otitis media, upon irrigation, the Veteran reported relief of symptoms, and no disability of the ear was diagnosed based solely on the cerumen impaction.  Thus, the Board finds that the weight of the evidence is against a finding that he suffered an event, injury, or disease manifested by cerumen impaction during active service, and that symptoms of an ear disability manifesting cerumen impaction were not chronic during active service.   

The Board next finds that the weight of the evidence demonstrates that symptoms of an ear disability manifesting cerumen impaction have not been chronic since separation from active service in March 2005.  As noted above, in February 2004, one year prior to service separation, the Veteran denied having any ear problems due to wax in the ears.  Following service separation in March 2005, the evidence of record does not show any complaints, diagnosis, or treatment for cerumen impaction until June 2006, when he reported ear popping and nasal congestion.  On physical examination, cerumen was noted in both ear canals.  He was diagnosed with cerumen impaction and over-the-counter ear drops were recommended.  However, no other diagnosis was made with regard to the ears.   

The absence of post-service complaints, findings, diagnosis, or treatment for more than one year after service separation until June 2006 is one factor that tends to weigh against a finding of chronic symptoms of an ear disability manifesting cerumen impaction after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of an ear disability manifesting cerumen impaction since separation from service in March 2005, the Board finds that, while he is competent to report the onset of such symptoms, his recent reports of unremitting ear symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that the statements of the Veteran as to unremitting ear disability symptoms after service of less probative value because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which demonstrate that the in-service cerumen impaction episodes resolved upon irrigation of the ear and did not result in any lasting ear disability; the multiple occasions when ear infections were diagnosed during active service without any notation of cerumen impaction, as noted above; the Veteran's own denial of trouble with wax in his ears in February 2004; and the lack of any post-service documentation of treatment or diagnosis of cerumen impaction for more than one year after service separation until June 2006.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current ear disability manifesting cerumen impaction.  He was afforded a VA examination in December 2007.  He reported difficulty hearing with recurrent ear infections due to accumulation of cerumen.  On physical examination, the ear canals were clean and the tympanic membranes were normal.  There was no clinical evidence of active disease in the external, middle, or inner ear.  Further, there was no clinical evidence of mastoiditis or cellulitis, and, on current examination, no accumulation of cerumen in the ears.  In other words, the 2007 VA examiner found no evidence of ear disease manifested by cerumen impaction.  

The Veteran was afforded another VA examination in May 2009 at which he did not report any cerumen impaction.  On examination, the 2009 VA examiner again found no active ear disease.  

The 2007 and 2009 VA opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, conducted thorough physical examinations and interviews of the Veteran, and fully articulated the opinions.  

Further, the Board notes that the VA examiners' opinions that the Veteran does not have a current ear disability manifested by cerumen impaction are supported by the medical evidence of record.  While the evidence does demonstrate periodic cerumen impaction both during and after service, the medical evidence of record does not reveal any post-service treatment, findings, or diagnoses of an actual disability of the ears.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability, in order to grant service connection.  

Accordingly, in light of the service treatment records and post-service treatment records which show no diagnosis or finding of an ear disability and the 2007 and 2009 VA opinions, the greater weight of the probative evidence is against finding that the Veteran has a current ear disability manifested by cerumen impaction.  Cerumen impaction, by itself, does not constitute a disability.  As a result, the claim for chronic cerumen impaction is denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain, 21 Vet. App. 319.  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply. 

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's claimed ear disability manifested by cerumen impaction and his military service, including no credible evidence of unremitting symptoms of an ear disability during active service, or unremitting symptoms of an ear disability following service separation.  Further, the evidence does not demonstrate the presence of a current ear disability manifested by chronic cerumen impaction.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for chronic cerumen impaction, and outweighs the Veteran's more recent contentions regarding in-service unremitting ear disability symptoms and post-service ear disability symptoms.  

For these reasons, service connection for chronic cerumen impaction must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for chronic cerumen impaction, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.

Increased Ratings for Eczema

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's eczema has been evaluated under DC 7806, which addresses dermatitis or eczema.  DC 7806 provides a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period; a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118.

The Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  

However, the amended skin regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed his claim for an increased rating in September 2007; therefore, the amended skin regulations effective October 2008 will not be addressed in the present decision.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Service connection for eczema was granted in the January 2008 rating decision that is the subject of the current appeal.  An initial noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.118 (Schedule of Ratings for the Skin), DC 7806, effective from September 6, 2007, the date the claim for service connection was received.  In a later, September 2010, rating decision, the RO granted a high 10 percent rating, effective from August 4, 2008.  

The Veteran contends that he is entitled to a higher initial rating.  Specifically, he avers that the eczema has spread to his waist area, in addition to the front of his thighs, right calf, and elbows.  Further, he avers that he experiences three or four flare-ups per year, uses steroid cream, and took oral Prednisone in 2009.

The Board will first examine the initial rating period prior to August 4, 2008, to determine whether a compensable rating is warranted.  After a review of all the evidence in this case, lay and medical, for the period prior to August 4, 2008, the Board finds that the criteria for a compensable evaluation for eczema have not been met.  

Specifically, the Veteran's eczema did not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, nor did it require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, so as to warrant the next higher, 10 percent, rating under DC 7806.  

The Veteran was afforded a VA examination in November 2007.  He stated that he had been prescribed with many different topical medications, including topical steroids, for his eczema.  He reported that, although the condition was variable during the year and migrated to different areas of the skin, the rash primarily involved both elbow areas, the left anterior shin, and the left abdominal wall.  He stated that the condition had been stable over the years.  During the past 12 months, he said he used topical steroid cream that he last used three weeks prior.  The VA examiner noted that he also had keratosis pilaris of the anterior thighs.  

On physical examination in November 2007, there were erythematous scaly patches measuring one inch in diameter over the bilateral elbows.  There was a four inch, erythematous, scaly patch over the left lower abdominal wall, and a two inch scaly patch of skin that was erythematous over the left anterior mid-shin.  No scarring was evident.  There was a hyperkertotic follicular rash over the anterior thighs bilaterally.  The VA examiner concluded that the total body surface area involved was less than five percent, and the total exposed body surface area involved was zero percent.  The examiner stated that no color photographs were indicated.  

VA treatment notes from July 2008 indicate that the Veteran had an erythematous maculopapular rash over the right side of the abdomen.  The clinician assessed an abdominal rash of unknown etiology and advised him to see his dermatologist.  

Private treatment records from July 2008 indicate a raised red rash that was erythematous on the abdomen, bilateral knees, and behind the left ear.  The rash was also described as papular and pustular.  There was no ecchymosis, ulceration, or exudates.  The Veteran was initially diagnosed with folliculitis, but several days later, was diagnosed with Methicillin-resistant Staphylococcus Aureus (MRSA) and was given a topical cream for itching.    

Based on the foregoing, the Board finds that, for the initial rating period on appeal prior to August 4, 2008, the weight of the evidence is against a compensable evaluation for eczema.  As stated above, the Veteran has been assigned a noncompensable, or zero percent, evaluation under DC 7806.  A noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  

The next higher, 10 percent, evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

In this case, the area of skin affected by eczema has not affected at least five percent of the entire body or five percent of exposed areas, as noted by the 2007 VA examiner.  Moreover, the condition has been limited to the elbows, abdomen, and shin (the rash on the knees was diagnosed as folliculitis and MRSA rather than eczema).  Thus, the amount of skin area affected by eczema has not reached five percent of the entire body or five percent of exposed areas.  

Moreover, the Veteran has not taken any corticosteroids or immunosuppressive drugs.  His treatment has been limited to topical ointments.  Thus, the evidence does not more nearly approximate the minimum criteria for the next higher, 10 percent, evaluation under DC 7806 for the initial rating period on appeal prior to August 4, 2008.  

Next, the Board has considered the evidence relevant to the period on appeal since August 4, 2008, to determine whether a rating in excess of 10 percent is warranted by the evidence.  Private treatment notes from August 2008 indicate that the Veteran reported itchiness of the rash areas on his skin.  On physical examination, there were erythematous scaly patches at the waist and on all four extremities.  The doctor prescribed a topical ointment.  

In March 2009, the Veteran reported experiencing a flare-up of eczema for two months.  He stated that none of the topical ointments he had tried had provided relief.  Physical examination showed erythematous scaly patches to the waist and lower legs.  The doctor prescribed oral Prednisone.  

In April 2009, the Veteran reported that the Prednisone was not working well.  He stated that some areas of skin had cleared, but not his abdomen.  Physical examination revealed erythematous scaly patches on the abdomen, with ecchymosis to the right abdomen.  The doctor recommended discontinuing all steroids, and prescribed a topical itch cream.  

In May 2009, the Veteran reported that the topical cream did not work, but that he had been using home remedies with some success.  Some of the affected areas had healed, although mildly erythematous scaly patches remained on the abdomen and all four extremities.  The doctor continued to prescribe a non-steroidal topical cream.  

The Veteran was afforded a VA examination in June 2009 with the same 2007 VA examiner.  He reported that the rash had gotten worse since then, in that it involved more areas and was more pruritic.  He stated he got a bruise in the right flank area and abdomen due to taking steroid medication and applying topical steroid cream; the bruise went away after two months.  The topical creams had minimal effects.  He stated that the rash involved both arms, legs, and the abdomen, and that he currently did not have a rash.  

On physical examination, the skin was entirely clear.  The VA examiner concluded that the total body surface area involved was zero percent, the total exposed body surface area involved was also zero percent, and that there was no functional impairment. 

In an October 2009 letter, the Veteran's private dermatological physician's assistant wrote a letter in which he stated that his eczema flare-ups had become more frequent, extensive, and persistent over the past 15 months.  He had been receiving intermittent system therapy via application of high-potency steroids, both oral and topical, for one year.  During flare-ups, the physician's assistant stated that the area of coverage was at least 5 percent but less than 20 percent.  
 
Based on the foregoing, the Board finds that, for the rating period on appeal since August 4, 2008, the weight of the evidence is against a rating in excess of 10 percent for eczema.  As stated above, a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

The next higher, 30 percent, evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period 38 C.F.R. § 4.118.

In this case, the area of skin affected by eczema has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, as noted by the Veteran's private treatment provider in the October 2009 letter.  The condition has been limited to the extremities and the abdomen.  Thus, the amount of skin area affected by eczema has not reached 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  Moreover, the Veteran has not required constant use of corticosteroids or immunosuppressive drugs.  

Indeed, while he tried an oral steroid medication for a month, he discontinued use of it thereafter, as well as use of most topical steroid creams as well.  Thus, the evidence does not more nearly approximate the minimum criteria for the next higher, 30 percent, evaluation under DC 7806 for the rating period on appeal since August 4, 2008.  

The Board has considered whether any alternate diagnostic codes would allow for a higher rating for any part of the initial rating period on appeal.  In light of the 2007 VA examiner's finding of no scars, DCs 7801, 7802, 7803, 7804, and 7805 are not applicable.  Further, there is no evidence of a diagnosis or findings of any of the disorders listed in DCs 7807 through 7833.  There are no other applicable diagnostic codes that would allow for a higher evaluation.  

In conclusion, the evidence does not support a compensable evaluation for eczema for the rating period on appeal prior to August 4, 2008, or a rating in excess of 10 percent for the period on appeal since August 4, 2008.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable, and the appeal is denied. 

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's eczema.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Veteran's itchy skin, erythematous rash, dependency on topical ointments, and use of oral steroid medication for less than six weeks in a year directly correspond to the schedular criteria for dermatitis or eczema (DC 7806).  In addition, the schedular criteria contemplate the percentage of skin areas affected, as well as reliance on therapies stronger than those used by this Veteran, including longer use of corticosteroids and immunosuppressive drugs.  

In this case, comparing the Veteran's disability level and symptomatology of eczema to the rating schedule, the degree of the skin disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the eczema, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Given the full grant of benefits sought on appeal with regard to the anxiety disorder claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, because the current appeal as to the appropriate rating for eczema arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for eczema, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the PTSD, right ear hearing loss, and cerumen impaction claims, in timely September 2007 and November 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The November 2009 letter requested information specific to the Veteran's claimed PTSD stressors, and both letters described how VA determines ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

VA opinions were obtained in December 2007, May 2009, and December 2011 with regard to the question of whether the Veteran had current PTSD, right ear hearing loss, and cerumen impaction that are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007, May 2009, and December 2011 VA opinions obtained in this case are adequate as to the question of whether the Veteran has current PTSD, right ear hearing loss, and cerumen impaction that are related to active service.  

The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as thorough examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of rating his eczema.  VA provided the Veteran with examinations in November 2007 and June 2009.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of the total body surface area affected by the disability.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  

Service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, is granted.  

Service connection for right ear hearing loss is denied.  

Service connection for chronic cerumen impaction is denied.  

An initial compensable rating for eczema prior to August 4, 2008, is denied.  

A rating in excess of 10 percent for eczema since August 4, 2008, is denied.  


REMAND

The Veteran contends that he has recurrent bronchitis that began during active service.  Service treatment records show episodes of bronchitis in October 1987, December 1987, March 1989, September 1993, and January 2004.  

Following service separation, the Veteran had episodes of bronchitis in December 2008, and a private treatment note from January 2009 indicates a diagnosis of recurrent bronchitis.  Further, at a November 2007 VA examination, he reported that he had a chronic recurring bronchial respiratory infection that began in 1983, and occurred two or three times per year, mostly in the winter.  

The VA examiner diagnosed chronic recurring bronchial respiratory infections, but did not provide an opinion as to whether the post-service infections were related to those he incurred during active service.    

In light of the multiple episodes of bronchitis during active service as well as post-service diagnoses of recurrent bronchitis, the Board finds that a VA opinion is necessary to determine whether a nexus between the current diagnosis and the in-service bronchitis episodes exists.  

Accordingly, the issue of entitlement to service connection for recurrent bronchitis is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey Health Care System since September 2010.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to address the causation or etiology of his current respiratory disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently-diagnosed recurrent bronchitis was incurred during or caused by active service?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed recurrent bronchitis.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


